People v Tacneau (2014 NY Slip Op 04971)
People v Tacneau
2014 NY Slip Op 04971
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentL. PRISCILLA HALL, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


[*1]The People of the State of New York, respondent, 
vFarran Tacneau, appellant.
Seymour W. James, Jr., New York, N.Y. (Michael McLaughlin of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Nicoletta J. Caferri, and Nancy Fitzpatrick Talcott of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered July 10, 2012, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is ordered.
To the extent that the defendant failed to preserve his challenge to all of the errors asserted in his appeal, we nevertheless reach them in the exercise of our interest of justice jurisdiction (see People v McDuffie, 95 AD3d 1036, 1037; People v Friedman, 14 AD3d 713, 714). Accordingly, we reverse the judgment of conviction and order a new trial (see People v Henry, ___AD3d___ [decided herewith]).
In light of our determination, we need not address the defendant's remaining contention.
HALL, J.P., ROMAN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court